Citation Nr: 1447578	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

3.  Entitlement to an evaluation in excess of 10 percent for a psychiatric disability (depressive disorder, not otherwise specified, with history of schizophrenic reaction, paranoid type, in remission).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  This case was initially before the Board in November 2012 when it was remanded for further development.  The case has been returned to the Board for further appellate review at this time.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2009, as to the psychiatric claim only; a transcript of that hearing is associated with the claims file.  

He also testified at a Board hearing in March 2012, with respect to all issues on appeal; however, as previously noted, the Veteran was sent a letter in April 2012 noting that the recording of that hearing was poor and that his hearing was not transcribable; that letter asked if he would like another hearing.  As of this time, the Veteran has not responded to that letter and therefore the Board assumes that he does not wish another hearing at this time.  

The lumbar spine claim is considered reopened and the reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for a lumbar spine disorder was denied in a May 1979 rating decision and the Veteran was notified of that decision is a May 1979 letter; the Veteran did not appeal that decision, nor was new and material evidence received within one year of that notification letter.  The May 1979 rating decision is considered final.  

2.  New and material evidence is deemed to have been received since the last final decision.  

3.  Throughout the appeal period, bilateral hearing loss hearing acuity levels were no more than Level I in the right ear and Level III in the left ear under Table VII; neither ear exhibited an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 at any time throughout the appeal period.

4.  Throughout the appeal period, the Veteran's presentation of psychiatric symptoms is demonstrable of irritability; depressed mood; anxiety; suspiciousness/paranoia; chronic sleep impairment; mild memory loss, such as forgetting to complete some tasks and needing them written down for him; difficulty but not inability to establish and maintain effective relationships, as shown by his relationships with his mother, children, and grandchildren throughout the appeal period; occasional disturbances of mood and motivation; and, an occasionally flattened affect.

5.  Throughout the appeal period, the Veteran's presentation of psychiatric symptoms does not include: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent delusions; persistent danger to himself or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss so severe that he forgets the names of his close relatives, or his own name or occupation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic/depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; circumstantial, circumlocutory, or stereotyped speech; panic attacks that occur more than once a week, weekly, or less often; difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment; and, impaired abstract thinking.

6.  The Veteran's overall social and occupational functioning due to his psychiatric symptoms more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for a compensable evaluation of the Veteran's bilateral hearing loss throughout the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria establishing a 30 percent evaluation, but no higher, for the Veteran's psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2002 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the claim to reopen service connection for a lumbar spine disorder, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

The Veteran's increased evaluation claim for bilateral hearing loss arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue.

Regarding the psychiatric claims, in a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in October 2008 that provided information as to what evidence was required to substantiate the claim for increased evaluation of his psychiatric disability and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to that issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Board also acknowledges that the above claims were remanded for further development in November 2012.  In that remand, the Board requested that the Veteran be afforded psychiatric and audiological VA examinations, which was accomplished in December 2012.  The Veteran's VA treatment records through October 2012 have also been associated with the claims file, as requested.  

Although the Board acknowledges that it previously requested that "updated notice" be provided to the Veteran with regards to his increased evaluation claim for bilateral hearing loss, and that such was not accomplished during the remand, the Board finds that such is harmless error given that Courts have held that VCAA notice provisions to downstream issues, such as initial evaluation in this case, is not required.  Moreover, the Board cannot find a reason to remand in order to issue generic notice with regards to the bilateral hearing loss claim, particularly when such generic notice was already given to the Veteran with respect to the psychiatric disorder claim in October 2008, as well as given the mechanical application of the Rating Schedule with respect to the bilateral hearing loss claim, as discussed further below.  The Board does not find that the Veteran is at all better-served in this case by further remand for generic "updated VCAA notice," which the Board did not need to ask for in its previous remand order.  

Accordingly, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of increased evaluation claims in this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claim to Reopen a Lumbar Spine Disorder

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Veteran initially claimed back disorder was denied in a May 1979 rating decision because, although there was a diagnosis of an acute lumbosacral strain with spasm and unilateral spondylosis at that time, there was no evidence that those disorders were due to military service.  The Veteran was notified of that decision in a May 1979 letter.  No notice of disagreement with that decision was received within one year of that notification letter, nor was there any new and material evidence relating to the lumbar spine disorder received within that one year period; in fact, the next evidence of record was not received until 1984, and such evidence was related to his audiological claim.  No service department records that were not of record at the time of the May 1979 rating decision have been received since that time.  

Because no service department records which were not of record at the time of the May 1979 rating decision have been obtained and associated with the claims file, a de novo review is not appropriate in this case.  See 38 C.F.R. § 3.156(c).  Additionally, as no new and material evidence was received within the appeal period following the May 1979 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Lastly, the Veteran did not submit a notice of disagreement with the May 1979 rating decision within one year of the May 1979 notification letter.  Therefore, the May 1979 rating decision is considered final, and new and material evidence is required to reopen the claim of service connection for a lumbar spine disorder, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

The Veteran filed his claim to reopen service connection for his lumbar spine disorder in November 2009.  The Veteran was afforded a VA examination in January 2012.  Although the nexus opinion was negative, the examiner diagnosed degenerative disc disease of the lumbar spine.  In light of this new diagnosis, the Board finds that the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  

Increased Evaluation Claims for Bilateral Hearing Loss 
and a Psychiatric Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013).

Bilateral Hearing Loss

The Veteran contends that his hearing loss evaluation should be higher.  Currently, the Veteran is assigned a noncompensable evaluation for his bilateral hearing loss, effective November 16, 2009-the date on which he filed his claim for service connection.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2013).

The Board has reviewed all of the VA treatment records in the claims file and generally those records do not demonstrate any audiometric data on which to evaluate the Veteran's bilateral hearing loss disability.  None of those treatment records since November 2009 contain any audiometric testing data on which the Board could evaluate the Veteran's hearing loss under the Rating Schedule criteria.  

The Board further notes that there are private audiological examinations from August 1998, December 2001 and February 2007 of record.  The Board has reviewed those records and is unable to determine if the required Maryland CNC speech discrimination test was used in those examinations.  

The Board, however, is not remanding for clarification of those hearing tests at this time because, although they are relevant within the context of the claim as to the historical nature of the Veteran's hearing loss disability, such evidence is not probative of the Veteran's hearing acuity and speech discrimination abilities during the relevant appeal period which begins in November 2009.

Thus, the only probative evidence regarding the Veteran's hearing acuity and speech discrimination abilities on which his hearing loss disability is evaluated are the June 2010 and December 2012 VA audiological examinations.  

The Veteran underwent a VA audiological examination in June 2010, at which time he reported hearing loss, with difficulty hearing on the phone, hearing the television, and hearing conversation; he had difficulty understanding his grandchildren.  The examiner noted that there were no significant effects on his occupation and that there were no effects on his usual daily activities.  The Veteran underwent audiometric testing which revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
20
30
20
20
35
26.25
96%
LEFT
35
50
45
70
70
58.75
84%

The above results are not productive of a pattern of exceptional hearing loss for either of the Veteran's ears during this examination, and thus, the Board will not use Table VIa in evaluating hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level III hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate with a noncompensable evaluation.  Table VII.

The Veteran underwent another VA audiological examination in December 2012.  At that time, the Veteran reported that he cannot understand what his grandchildren say; he also plays the radio and television often in order to mask his tinnitus.  The examiner noted that those complaints were the only effects on the Veteran's daily life, to include any occupational impairment.  The Veteran underwent audiometric testing which revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
25
25
25
45
60
38.75
92%
LEFT
40
55
60
80
75
67.50
86%

The above results are not productive of a pattern of exceptional hearing loss for either of the Veteran's ears during this examination, and thus, the Board will not use Table VIa in evaluating hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level III hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate with a noncompensable evaluation.  Table VII.

During the course of the appeal, the Veteran reported difficulty hearing the television, conversation and voices on the phone, as well as having difficulty understanding speech of people, particularly his grandchildren.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The assignment of disability ratings for hearing impairment, however, is derived from a mechanical formula.  That mechanical application does not yield a compensable evaluation for the Veteran's level of hearing loss throughout the appeal period.  Although he feels he should be compensated for his hearing loss, the evidence in this case indicates that the Veteran's actual loss of hearing acuity is noncompensable under the relevant rating criteria, as based on the mechanical application of the Rating Schedule criteria.  

With regards to extraschedular evaluation, in this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Accordingly, the Board finds that a compensable evaluation for the Veteran's bilateral hearing loss must be denied at this time based on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100.  In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because, however, the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Psychiatric Disability

The Veteran filed his claim increased evaluation for his psychiatric disability on September 18, 2008.  The Veteran's psychiatric disability has been evaluated as 10 percent disabling throughout the appeal period, and such evaluation is assigned under Diagnostic Code 9203.  

Under Diagnostic Code 9403, which is governed by a General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms are controlled by medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2013).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence of record, the Board notes that there is no private treatment records in the claims file with respect to any psychiatric treatment during the appeal period; the Veteran's sole treatment for his psychiatric disability is through VA.

In August 2007, the Veteran sought VA treatment for his depression, which he noted was the "same."  He denied any psychiatric concerns at that time and admitted that his medication was working well.  He endorsed occasional visual and auditory hallucinations, though he learned to cope with those events without much trouble.  He was gainfully employed with the United States Postal Services at that time.  He was given a GAF of 60.  

In November 2007, the Veteran again reported doing well and that he was taking BuSpar and sertraline without side effects.  On examination, he was noted as having good grooming and eye contact.  He was oriented to person, place, time, and situation.  He did not have any unusual motor activity.  His speech was normal in terms of rate, volume, tone, and prosody, and without any aphasia.  His thought processes were clear, logical, and goal-directed, without any suicidal or homicidal ideations or perceptional disturbances.  His mood was "OK," and his affect was euthymic.  His memory was intact and judgment was good.  The Veteran was noted as having a euthymic and stable mood and "generally good" sleep.  It was noted that work stress and frequent headaches-unrelated to his psychiatric disability or medication-were issues.  

In May 2008, the Veteran reported that his mood was the same and that he was remaining calm with all the stress around him.  He had some physical problems, but he was managing.  He was still employed at the postal service, and had hoped to retire from that job in a year, though he recently found out that he was not eligible for another 3 years.  The Veteran's symptomatology on examination was the same as in November 2007; the VA doctor noted that the Veteran's mood remained "mostly stable," and the Veteran felt that his two medications "continue to help and he does not experience side effects."

The Veteran filed his claim for increased evaluation of his psychiatric disability on September 18, 2008.  The Veteran was seen in November 2008, at which time he reportedly seemed more irritable and was worried about his upcoming VA psychiatric examination.  He felt that his schizophrenia diagnosis was not exactly correct, and he admitted to "some hallucinations and [paranoia] about people, the government and even his family."  He did not find the hallucinations troubling, however, and knows that no one else sees them.  He noted that his two medications were helpful and that his sleep was adequate.  Examination findings were the same as in November 2007.  The VA doctor noted that the Veteran's mood was "mostly stable" and that he did not have any medication side effects and his medications appeared to be helpful.  The doctor noted there were "some hallucinations and maybe even delusional thoughts, but [he] is not trouble by them and at some level knows they are not real."  The Veteran's work was stable, though he was troubled by family and relationship issues at that time; he did not tolerate anti-psychotic medication in the past.

The Veteran underwent a VA examination for his psychiatric disability in November 2008.  At that time, the Veteran reported being typically depressed.  He had vague suicidal thoughts on a weekly basis, and noted two past attempts of suicide close in proximity to his period of service.  He reported constantly having vague homicidal thoughts, though the examiner noted that they appeared to be more related to agitation.  He noted that he can sleep without a problem with his medications.  He stated that he has enough energy during the day to complete what he needs to do, though he also described being somewhat anhedonic.  His third wife left and abandoned him with the kids, whom he raised as a single parent; the Veteran's mother also lived with him.  The Veteran described his relationships with his kids as stressful, particularly with his oldest daughter; he is unable to see his grandchildren as a result of his tumultuous relationship with his oldest daughter.  He reported staying irritable for the most part, though he is able to contain his anger at work.  

Occupationally, the Veteran has been employed with the United States Post Office since 1982.  He has no written reprimands or suspensions on the job and reported getting along well with his supervisor.  He did report that his concentration will drift at work if he gets bored, and noted that if he does not do a task right away when told he will forget to do it; his boss therefore writes his tasks down for him.  The Veteran quit drinking alcohol in 1988, though he did note a history of alcohol abuse prior to that.  He did not have any current legal or serious financial problems.  The Veteran reported sometimes seeing visions of his dead daughter and grandfather, and reported that he will sometimes converse with the vision of his dead grandfather, who was a master carpenter, if he is having problems making something.  He also reportedly heard voices but did not know what they said and described them as "mumbling."  He has not had an intimate relationship since his last divorce in 1987.  He spends his days off watching television or running errands for his mother.  He denied any period of remission of his symptomatology since he was diagnosed in service.

On examination, the Veteran was described as an alert and attentive individual who tracked the conversation adequately.  He was oriented to person, time, place, and situation.  There were no particular abnormalities of posture or behavior noted and his psychomotor activity was within normal limits.  His eye contact was fairly good, though he would sometimes lose eye contact as if he was thinking of an answer to a straightforward question.  His personal hygiene was good and he was casually but neatly dressed and groomed.  He reported his mood was fairly depressed but also at times anxious.  He was irritable by his own report and had a history of irritability with angry outbursts.  He presented as rather guarded with a full affect, but sometimes answered questions with questions of his own.  He reported vague suicidal thoughts which appeared more related to anhedonia and self-deprecation; he stated he felt worthless in that he did not feel he really needed to be here and was just filling a space.  His children were now grown and the examiner noted that this made him feel less needed now than when he was raising his children as a single parent.  He denied hopelessness or helplessness, though he had vague homicidal ideations, saying that he had a co-worker who was quite agitating, though he "knows he would not harm him, suggesting good impulse control."  He denied any significant problems with sleep, getting approximately 6 hours a night.  He also reported mild concentration problems, though the examiner noted no concentration problems during the examination.  Memory functions appeared grossly intact with respect to recent and remote recall of personal events and factual information, despite the Veteran's report of forgetting to complete tasks if he did not do them right away.  Speech was appropriate for rate, rhythm, volume, prosody, and fluency, without evidence of paraphrasic errors; his thought processes were logical and linear with normal thought content.  There was no evidence of a perceptual disorder.  He maintained his own activities of daily living independently.  His insight was adequate and judgment was functional.  

The examiner noted that the Veteran's psychiatric testing scores for various tests administered during his interview were suggestive of symptom magnification and were not consistent with having a psychotic process.  The examiner also noted that it did not appear that the Veteran had a true diagnosis of schizophrenia given his symptom presentation.  She noted that the Veteran had long-term employment without any issues at work, per his own report.  He continued to live with his mother, who helped him raise his three children as a single parent.  He has paid off his house on his own and was competent to handle his own funds and finances.  Therefore, she concluded that "he appears to be functioning quite well.  He does have a history of poor impulse control at times."  She further concluded:

Nevertheless, at the current time, this [V]eteran does not appear to be experiencing a schizophrenia of any type.  He tended to magnify symptomatology on the M-Test.  He is reporting some depression and anxiety.  He is being treated and has periodically treated through [VA], but appears to be treated with medications for anxiety and depression rather than for a schizophrenic disorder.  He reports benefit from his medications.  It appears he has been fairly consistent taking sertraline; however, he has been less consistent with taking BuSpar according to his records.  This suggests he is functioning fairly well.  In addition, during the examination, he denied having any type of intimate relationship since 1987; however, interestingly, he is prescribed vardenafil, and this was last prescribed October 14, 2008[,] suggesting there is someone in his life.  This has been prescribed since at least May 2008.  Overall, this [V]eteran appears to meet criteria for a diagnosis of a mild depressive disorder, not otherwise specified.  It does not appear to be significantly interfering with his psychosocial or occupational functioning or quality of life.  

He was diagnosed as having a mild depressive disorder and a schizophrenic reaction by history in total remission.  He was assessed a GAF score of 70.  The examiner essentially reiterated much of her opinion in the summary portion of the examination report, including that the Veteran's psychiatric symptomatology was affecting his psychosocial and occupational functioning to a very mild degree.

In March 2009, the Veteran again was seen for VA psychiatric treatment, where he reported being more irritable since his VA examination.  He felt that the line of questioning during the examination was not right and that the evaluation was not fair, which has left him feeling irritable.  He felt, however, that his two medications remained helpful, and he wished to continue taking them.  The Veteran had taken anti-psychotic medications in the past but those were discontinued due to his feeling that "they controlled him and he was unable to work" when taking them.  Examination findings were generally the same as in November 2007, though the Veteran was noted as having an irritable affect and he described his mood as "pissed off" since his VA examination.  

In July 2009, the Veteran reported that his mood was stable and that when he was last seen his mood had dipped for a few weeks; he reported periodic dips and always knew that they will pass.  He tried to keep himself busier and stated that his sleep was "ok" and felt that sometimes he felt he may get too much sleep, feeling that over six hours was too much.  He continued to have no medication side effects.  Examination findings were the same as in November 2007.  The VA doctor noted that the Veteran's mood was "mostly euthymic and stable," without any medication side effects, and adequate sleep; "he seem[ed] to be managing at work relatively well."

In December 2009, the Veteran was noted as reporting irritability and feeling "on edge."  He recently had retired from the Post Office, and stated that he could not "stand being around people who would stab you in the back while smiling at your face."  There was no overt delusional thought noted at that time, though he had reported paranoia in the past and a diagnosis of schizophrenia "has been entertained."  He felt like "everything is closing in on him" in crowded places and this made him irritable.  He reported less anxiety at home, though he was in the process of installing security cameras on his property.  He described talking to dead family members on occasion but "does not appear to experience true auditory hallucinations."  He stated that his medications "slow him down so that he can think things out."  On examination, he had an anxious and irritable mood with a linear thought process.  He was appropriately dressed and groomed.  He did not have any bizarre delusions "though he does seem somewhat paranoid."  There was no evidence of hallucinations or suicidal or homicidal ideations.  He had a fair-to-good insight and good judgment.  He had a GAF score of 53 at that time.  

Later that same month, the Veteran was again treated by VA for his psychiatric disability.  He reported that his mood was "about the same" and that his medications continued to "help calm himself and think before he acts."  His sleep was "not too good" at that time and he felt sleeping medications made him too groggy the next morning.  He reported being retired and had "little to do."  Examination findings were again similar to November 2007, though it was noted that the Veteran was "a bit paranoid."  He had an irritable affect as well.  The VA doctor stated that his mood was "mostly stable."  

The Veteran underwent another VA psychiatric examination in January 2010, at which time he reported becoming more depressed since his last examination.  He reported not doing things that he used to enjoy doing, that he was irritable every day, and that he stayed away from other people.  He retired from the Post Office after 27 years of service.  He denied any occupational disciplinary problems.  He also reported feelings of anxiety and "suicidal ideations 3-4 times a day."  He stated that he has not "committed suicide because he does not know how to do it."  He did not like people talking to him when he was out, leading him to barely leave the house.  He depended on his mother to take care of him, do his housecleaning, and buy his groceries.  His mother and oldest son lived with him, and he reported a good relationship with his son and youngest child, and a distant relationship with his oldest daughter.  He stated he had limited control over his anger, yet he had not had any arrests since his last evaluation.  He felt like his medications calmed and slowed him down so that he did not do things he would regret.  He is currently being treated by VA and took BuSpar and Zoloft.  Although the Veteran initially stated that he did not have any hobbies, he later stated that he had six pets which he enjoyed and that he was growing some flowers.  

On examination, the Veteran was described as an alert and attentive individual, who tracked the conversation adequately.  He was oriented to person, time, place, and situation.  There was no abnormal behavior noted and he had normal psychomotor activity.  His speech was focused for rate, volume, prosody, and fluency, without evidence of paraphrasic errors.  His mood was "anxious and depressed."  His affect reflected more sarcasm than anything.  He complained of frequent daily suicidal ideations without any plan or intent.  He reported he had thoughts of choking people when they irritate him but he has no arrests or legal problems.  The examiner noted he was capable of maintaining his activities of daily living, such as showering, dressing, etc.  "It is noted that he is still in child mode with his mother."  His memory functions were grossly intact with respect to immediate and remote recall.  His thought process was goal-directed with normal thought content.  His insight was poor and his judgment was functional.  

Although the Veteran subjectively endorsed psychotic symptomatology during his interview, the examiner noted that there was no objective test for psychosis.  The Veteran was administered the M-FAST Test, during which he endorsed highly unusual combinations of symptoms and unusual symptom content in general.  The testing results were "strongly suggestive of malingering.  He endorsed psychotic features that were not evident during the interview.  He often endorsed highly unusual psychiatric symptoms that were not consistent with any known disorder when they were suggested to him."  The examiner further concluded:

The primary issues continue . . . to be . . . what appears to be significant personality disorder issues.  He has carried a diagnosis of personality disorder since his time in the military.  He appears to have the base of characterological traits that suggest some immaturity of schizoid features with poor adjustment.  There is no evidence [of] schizophrenia as found in the previous examinations.  If anything there appears to [be] more of a kind of low[-]grade dysthymic, possibly depressive disorder.  However, due to his exaggeration [of] symptoms, it is very difficult to assess the degree of it.  He is treated with BuSpar and Zoloft at the outpatient clinic.  He said that it calms him down.  His depressive disorder which is considered not otherwise specified, is if anything, i[n] a very mild range.  [This] schizophrenic reaction was by history and there is no evidence of it at this time.  His personality disorder, not otherwise specified[, with] schizoid and borderline traits appears to be the primary issue.  Clearly a personality disorder is not service-connected.  His depressive disorder does not appear to be significantly interfering with his psychosocial nor occupational functioning.  He retired from the post office after 27 years.  He denied any negative write ups since his last evaluation, prior to his retirement.  

He was diagnosed as having a mild depressive disorder and a schizophrenic reaction in remission by history, as well as a personality disorder.  A GAF score of 70 was assigned.  The examiner concluded in her summary that the Veteran complained of feeling anxiety and depressed at times.  She noted, 

It is very difficult to say the degree of his symptoms but they do not appear to be more than mild on an intermittent basis.  It is difficult to determine the frequency, severity, and duration of symptoms, simply because he is magnifying and in fact most likely malingering some of the symptomatology based on the results of the testing.  

She further stated that "[t]here is no evidence that his depressive disorder would creat[e] any functional limitation for him."  

The Veteran was again seen in April 2010, at which time he reported being stressed about his disability claims; he tended to get stressed easily so he "focuses on staying home and away from others."  Examination findings at that time were the same as in November 2007.  

He was also seen in August 2010, at which time he reported feeling "constantly on edge and irritable."  He also stated he have little patience with adults, though he enjoyed opportunities to see his grandchildren.  His mood was anxious and irritable per his report; he had a linear thought process without bizarre delusions, though some paranoia was present.  There were no hallucinations or suicidal or homicidal ideations.  He was appropriately dressed and groomed.  He had fair-to-good insight and good judgment with a GAF score of 53 to 55.

The Veteran was again seen in March 2011, where he reported some depression and anxiety, but his overall mood had improved since he increased his Zoloft.  He occupied his time by watching television and "walking around the yard."  He stated that his humor is the "only thing that keeps him going."  He reported some fearfulness in public, noting that he sits with his back to a wall in a restaurant, though he was able to attend and enjoy an air show earlier in the month.  His mood was slightly anxious per his report.  His thought processes were linear without bizarre delusions, though some paranoia was present.  There was no evidence of hallucinations or suicidal or homicidal ideations.  He was appropriately dressed and groomed.  His insight was fair to good and his judgment was good with a GAF score of 53 to 55.  

He was treated in July 2012, at which time the VA doctor noted that he was experiencing some "non-bizarre paranoia leading him to place sheets over windows in his home."  He also continued to experience some irritability, including describing an incident of road rage where he followed a motorist who cut him off for several miles before his mother eventually was able to mollify him so he would end his pursuit.  He denied "feeling overtly depressed though he had a dearth of interests and will occasionally experience fleeting suicidal ideations devoid of plan to harm himself."  He retained a good sense of humor, noting that laughter was the only thing keeping him going.  He occupied his time by entering contests on the internet.  Examination findings were the same as in March 2011.  

The Veteran was last seen in October 2012, where he generally reported similar symptoms as above, and the examination findings were generally similar to those noted in November 2007.

Finally, the Veteran underwent a VA psychiatric examination in December 2012, as requested by the previous remand.  The examiner diagnosed a depressive disorder not otherwise specified, noting that the Veteran had "[m]ild symptoms to include depressed mood, feelings of worthlessness, diminished ability to concentrate."  He was also diagnosed as having undifferentiated schizophrenia by history in remission.  The examiner noted that the Veteran had a "questionable history of schizophrenia, but any symptoms are currently in complete remission."  He was also diagnosed as having a personality disorder.  She assigned a GAF score of 75.  

The examiner noted that the emotional dysregulation and poor coping skills associated with his diagnosed personality disorder caused or exacerbated his symptoms of depression.  In addition, there were no schizophrenic symptoms exhibited on examination.  She checked the box noting that the Veteran's "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress[; or,] symptoms controlled by medication."  The examiner noted that the Veteran sees VA treatment providers for medication management and that he was prescribed medications for anxiety and depression, which were working well for him "unless [he] get[s] too aggravated."  The Veteran reported feeling mildly depressed, engaging in self-isolation, having sleep problems, feeling like a failure, had difficulty with decision-making, and problems concentrating.  He also "endorsed feeling hot, fear of losing control, and feeling faint."  His Beck Depression and Anxiety scores were in the severe range.  

The Veteran's mood was "guarded," and his affect was "sarcastic, but calm and relaxed."  He endorsed suicidal ideations without plan or intent.  The examiner noted that the mental status examination results were otherwise unremarkable.  The examiner checked the box corresponding with depressed mood; all the other boxes indicating various other psychiatric symptomatology under the Rating Schedule were unchecked.  

The examiner concluded that the Veteran's diagnoses remained unchanged since his last VA examination.  The Veteran had diagnoses of depressive and personality disorders and a schizophrenic disorder, in remission, by history.  The examiner further concluded,

[The ]Veteran still endorses mild symptoms of depression with little change in frequency or severity since his last evaluation in 2010.  It is the opinion of this examiner that the Veteran's symptoms of depression and anxiety are due to the emotional dysregulation and poor coping skills found in personality disorder and is not a result of military enlistment.  The rationale for this opinion is based on review of the Veteran's claims file and military service treatment records, [VA] health records, test results from this examination, diagnostic clinical interview[,] and training and experience of this examiner.  There is no evidence that his depression has created any functional limitations.  He reported a long history of uninterrupted employment with the postal service.  He did report some inability to get along with others, but stated that he enjoys his children and grandchildren.  His personality disorder rather than his depression is most likely interfering with his adult social functioning.  It is the opinion of this examiner that [the ]Veteran has no deficiencies in work, school, family relations, judgment, thinking, or mood due to depression.  Any impairment [the ]Veteran may have is attributable to his [p]ersonality [d]isorder.

Based on the foregoing evidence the Board finds that a 30 percent evaluation is warranted for the entire period of the appeal.  A higher evaluation is not warranted.    

Based on review of the above evidence, it is clear that there is no evidence of the following psychiatric symptoms at any time throughout the appeal period:  gross impairment in thought processes or communication; grossly inappropriate behavior; persistent delusions; persistent danger to himself or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss so severe that he forgets the names of his close relatives, or his own name or occupation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic/depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; circumstantial, circumlocutory, or stereotyped speech; panic attacks that occur more than once a week, weekly, or less often; difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment; and, impaired abstract thinking.

The Veteran endorsed suicidal ideations as frequently as 3-4 times a day during the appeal period.  He additionally endorsed homicidal ideations, particularly wanting to choke-out an annoying co-worker.  In both instances, it appears that the Veteran had no intent or plan to act on any of those thoughts.  Likewise, the Veteran additionally endorsed visual and auditory hallucinations during the appeal period, although he knew that they were not real and that nobody else could see or hear them.  

Importantly, the Veteran's overall social and occupational functioning did not seem to be affected throughout the appeal period by these subjective complaints of suicidal or homicidal ideations, or by these reported visual or auditory hallucinations.  Additionally, all of the VA examiners and even some of his VA doctors expressed some thoughts that the Veteran may not have actually been experiencing hallucinations at all; in fact, all of the objective testing performed during the appeal period noted that the Veteran was malingering or magnifying his symptomatology, particularly to the psychotic features he was endorsing.  

Regardless of the authenticity or validity of the Veteran's endorsement of psychotic features, however, the Board finds that even if such symptomatology was present during the appeal period, such symptomatology is not shown to have any more than a mild effect on his overall social and occupational functioning, as repeatedly noted by the VA examiners and doctors.  The Veteran's GAF scores generally reflect this higher level of functionality throughout the appeal period.  

Conversely, the Board notes that there is clearly evidence of the following symptoms throughout the appeal period:  irritability; depressed mood; anxiety; suspiciousness/paranoia; chronic sleep impairment; mild memory loss, such as forgetting to complete some tasks and needing them written down for him; difficulty but not inability to establish and maintain effective relationships, as shown by his relationships with his mother, children, and grandchildren throughout the appeal period; occasional disturbances of mood and motivation; and, an occasionally flattened affect.  

Generally, the Veteran's symptomatology is shown to be associated with the level of impairment in occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care and conversation normal.  Such severity is commensurate with a 30 percent evaluation.

Although the Board acknowledges that some GAF scores assigned throughout the appeal period were in the more severe range (53-55, 60), and that some of the symptoms present throughout the appeal period associate with a higher level of severity (irritability, difficulty but not inability to establish and maintain effective relationships, occasional disturbances of mood and motivation, and an occasionally flattened affect), the Veteran's symptomatology throughout the appeal period was assessed by treatment professionals as being "stable," "mild," and generally did not interfere with his overall social and occupational functioning; he was noted as "functioning quite well" by at least one examiner.  

Thus, although the VA examiners generally associated the functional impairment as being lower in severity than the Veteran's subjective complaints-usually due to the objective testing results which demonstrated symptom magnification that did not match the Veteran's presentation in functioning during the interview or in his treatment records-the Board finds that the January 2010 examiner's statement regarding functionality to be the most probative; she stated that the Veteran was "functioning quite well" and that it was "very difficult to say the degree of his symptoms but they do not appear to be more than mild on an intermittent basis."  

In light of this finding that they are intermittently more than mild in severity, the Board finds that by resolving doubt in favor of the Veteran, his symptomatology is more closely approximate to occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care and conversation normal.

Accordingly, the Board assigns a 30 percent evaluation for the Veteran's psychiatric disability throughout the course of this appeal.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203.  

With regards to extraschedular evaluation, in this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected psychiatric disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has appropriately applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Consideration of TDIU

Because there is not any evidence of record that the Veteran's service-connected disabilities cause him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine disorder is reopened; to this extent, the appeal is granted.

A compensable evaluation for bilateral hearing loss is denied.

A 30 percent evaluation, but no higher, for a psychiatric disability is granted.


REMAND

Since 2009, the Veteran has been diagnosed as having degenerative disc disease (DDD) of the lumbar spine, as noted in January 2012 VA examination report.  The examiner essentially opined that the Veteran's lumbar spine disorder was not related to service because strains/sprains are soft tissue injuries and do not cause spondylosis or DDD; he noted that all physically active people have back pain and that such pain does not indicate a chronic condition.  He also noted that the Veteran's factors for DDD included age, familial aggregation (genetics), and intrinsic disc loading (body weight compared to size of the disc).

In a March 1979 VA treatment record the Veteran related his lumbar spine disorder to lifting a heavy crate during military service.  The Veteran was shown to have lumbosacral strain treatment during service in April 1972.  It also appears that the Veteran complained of recurrent back pain on separation from service in May 1972, and recurrent back pain in post-service military/VA treatment in 1975 and 1976.  The Veteran was shown to have a diagnosis of spondylosis in May 1979.  

The examiner did not address these pieces of evidence in the claims file, particularly the Veteran's statements that he injured his back in a lifting accident and the lay evidence indicating ongoing treatment since service.  The Board finds that a new VA examination which adequately addresses the evidence of record is necessary.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Biloxi VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether his lumbar spine disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should identify any lumbar spine disorders found.  The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disability is due to military service, to include any heavy lifting injury during service.  

The examiner should specifically address the April 1972 evidence of a lumbosacral strain in service, the complaints of recurrent back pain on separation in May 1972, as well as the Veteran's post-service military/VA complaints of recurrent back pain in 1975 and 1976.  The examiner should additionally address the 1979 evidence of a lumbosacral strain with spasm and the new evidence of spondylosis at that time.  The examiner should also address April 2010 letter from James Culveyhouse, D.C.

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


